Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 1 of 18 Page ID
                                #:16593



  1   Joseph R. Re (SBN 134,479)
      joe.re@knobbe.com
  2   Steven J. Nataupsky (SBN 155913)
      steven.nataupsky@knobbe.com
  3   Lynda J. Zadra-Symes (SBN 156511)
      lynda.zadrasymes@knobbe.com
  4   Marko R. Zoretic (SBN 233,952)
      marko.zoretic@knobbe.com
  5   Jason A. Champion (CA SBN 259207)
      jason.champion@knobbe.com
  6   KNOBBE, MARTENS, OLSON & BEAR, LLP
      2040 Main Street, Fourteenth Floor
  7   Irvine, CA 92614
      Phone: (949) 760-0404
  8   Facsimile: (949) 760-9502
  9   Brian C. Horne (SBN 205621)
      brian.horne@knobbe.com
 10   KNOBBE, MARTENS, OLSON & BEAR, LLP
      1925 Century Park East, Suite 600
 11   Los Angeles, CA 90067
      Telephone: (310) 551-3450
 12   Facsimile: (310) 601-1263
 13   Attorneys for Plaintiff
      MONSTER ENERGY COMPANY
 14   Counsel for Defendant listed on next page
 15
 16
 17                  IN THE UNITED STATES DISTRICT COURT
 18               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 19
 20    MONSTER ENERGY COMPANY,               )    Case No. 5:17-CV-00548-CBM-RAO
       a Delaware corporation,               )
 21                                          )    JOINT [PROPOSED] AGREED-
                   Plaintiff,                )    UPON SET OF JURY
 22                                          )    INSTRUCTIONS
             v.                              )
 23                                          )
                                             )    Hon. Consuelo B. Marshall
       INTEGRATED SUPPLY                     )
 24    NETWORK, LLC, a Florida limited
       liability company,                    )
 25                                          )
                   Defendant.                )
 26                                          )
 27
 28
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 2 of 18 Page ID
                                #:16594



  1   DOUGLAS C. SMITH (SBN 160013)
      dsmith@smitlaw.com
  2   SMITH LAW OFFICES, LLP
  3   4204 Riverwalk Parkway, Suite 250
      Riverside, California 92505
  4   Telephone: (951) 509-1355
  5   Facsimile: (951) 509-1356

  6   JEFFREY S. STANDLEY (OH # 0047248)
  7   jstandley@standleyllp.com
      MELISSA A. ROGERS MCCURDY (OH #0084102)
  8   mmccurdy@standleyllp.com
  9   F. MICHAEL SPEED, JR. (OH #0067541)
      mspeed@standleyllp.com
 10   Standley Law Group LLP
 11   6300 Riverside Drive
      Dublin, Ohio 43017
 12   Telephone: (614) 792-5555
 13   Fax: (614) 792-5536

 14   CHRISTOPHER W. MADEL (MN #230297)
 15   cmadel@madellaw.com
      JENNIFER M. ROBBINS (MN #387745)
 16   jrobbins@madellaw.com
 17   CASSANDRA B. MERRICK (MN #396372)
      cmerrick@madellaw.com
 18   MADEL PA
 19   800 Hennepin Avenue
      800 Pence Building
 20   Minneapolis, MN 55413
 21   Telephone: (612) 605-0630
      Facsimile: (612) 326-9990
 22
 23   Attorneys for Defendant
      INTEGRATED SUPPLY NETWORK, LLC
 24
 25
 26
 27
 28
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 3 of 18 Page ID
                                #:16595



  1         Pursuant to the Court’s Order Granting Stipulation to Continue Trial Date
  2   (Dkt. No. 355), Plaintiff Monster Energy Company (“Monster”) and Defendant
  3   Integrated Supply Network, LLC (“ISN”) hereby submit the attached agreed upon
  4   joint [proposed] jury instructions.
  5
  6                                  Respectfully submitted,
                                     KNOBBE, MARTENS, OLSON & BEAR, LLP
  7
  8
  9   Dated: October 9, 2018         By: /s/ Joseph R. Re
 10                                     Joseph R. Re
                                        Steven J. Nataupsky
 11                                     Lynda J. Zadra-Symes
 12                                     Brian C. Horne
                                        Marko R. Zoretic
 13                                     Jason A. Champion
 14
                                     Attorneys for Plaintiff,
 15                                  MONSTER ENERGY COMPANY
 16
 17                                  MADEL PA
 18
 19   Dated: October 9, 2018         By: /s/ Cassandra B. Merrick (with permission)
                                         Christopher W. Madel
 20
                                         Jennifer M. Robbins
 21                                      Cassandra B. Merrick
 22
                                            STANDLEY LAW
 23                                         Jeffrey S. Standley
                                            Melissa A. Rogers McCurdy
 24
                                            F. Michael Speed, Jr.
 25
                                     Attorneys for Defendant,
 26
                                     INTEGRATED SUPPLY NETWORK, LLC
 27
 28
                                               -1-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 4 of 18 Page ID
                                #:16596



  1                         INDEX OF JURY INSTRUCTIONS
  2
  3      No.                  Title                      Source              Page
  4       2    Definition–Trademark             Ninth Circuit Manual of       1
  5                                             Model Civil Jury
  6                                             Instructions – No. 15.2
  7       3    Definition–Trade Dress           Ninth Circuit Manual of       3
  8                                             Model Civil Jury
  9                                             Instructions – No. 15.3
 10       4    Trademark Liability–Theories     Ninth Circuit Manual of       5
 11            and Policies                     Model Civil Jury
 12                                             Instructions – No. 15.5
 13       9    Infringement—Elements—           Ninth Circuit Manual of       7
 14            Validity—Unregistered Marks Model Civil Jury
 15                                             Instructions – No. 15.9
 16      20    Reasonable Royalty               AIPLA Model Patent            10
 17                                             Jury Instructions, 11.2
 18                                             (revised to apply to
 19                                             trademark context)
 20      21    Reasonable Royalty               AIPLA Model Patent            12
 21            Definition                       Jury Instructions, 11.12
 22                                             (revised to apply to
 23                                             trademark context);
 24                                             Apple Inc. et al v.
 25                                             Motorola Inc., et al., 757
 26                                             F.3d 1286 (Fed. Cir.
 27                                             2014); LaserDynamics,
 28
                                          -i-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 5 of 18 Page ID
                                #:16597



  1                                             Inc. v. Quanta Computer,
  2                                             Inc. et al, 694 F.3d 51,
  3                                             75 (Fed. Cir. 2012);
  4                                             Uniloc USA, Inc. v.
  5                                             Microsoft Corp., 632
  6                                             F.3d 1292, 1311 (Fed.
  7                                             Cir. 2011); Fujifilm
  8                                             Corp. v. Benun, 605 F.3d
  9                                             1366, 1372 (Fed. Cir.
 10                                             2010); Lucent Techs.,
 11                                             Inc. v. Gateway, Inc.,
 12                                             580 F.3d 1301, 1324-25
 13                                             (Fed. Cir. 2009);
 14                                             Mahurkar v. C.R. Bard,
 15                                             Inc., 79 F.3d 1572, 1579
 16                                             (Fed. Cir. 1996);
 17                                             Maxwell v. J. Baker,
 18                                             Inc., 86 F.3d 1098, 1109-
 19                                             10 (Fed. Cir. 1996); Rite-
 20                                             Hite Corp. v. Kelley Co.,
 21                                             56 F.3d 1538, 1554 (Fed.
 22                                             Cir. 1995) (en banc);
 23                                             Wang Labs., Inc. v.
 24                                             Toshiba Corp., 993 F.2d
 25                                             858, 870 (Fed. Cir. 1993)
 26
 27
 28
                                         -ii-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 6 of 18 Page ID
                                #:16598



  1        INSTRUCTIONS AFTER EVIDENCE BUT BEFORE CLOSING
  2                                    ARGUMENT
  3
  4                            JURY INSTRUCTION NO. 2
  5                         (DEFINITION—TRADEMARK)
  6
  7         A trademark is any word, name, symbol, device, or any combination
  8   thereof, used by a person to identify and distinguish that person’s goods or
  9   services from those of others and to indicate the source of the goods or services.
 10         A person who uses the trademark of another may be liable for damages.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             -1-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 7 of 18 Page ID
                                #:16599



  1   AUTHORITY: Ninth Circuit Manual of Model Civil Jury Instructions – No. 15.2
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          -2-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 8 of 18 Page ID
                                #:16600



  1                            JURY INSTRUCTION NO. 3
  2                          (DEFINITION–TRADE DRESS)
  3
  4         Trade dress is the non-functional physical detail and design of a product or
  5   its packaging which indicates or identifies the source of the products or services
  6   and distinguishes them from the products or services of others.
  7
  8         Trade dress is the product’s total image and overall appearance, and may
  9   include features such as size, shape, color, color combinations, texture, or
 10   graphics. In other words, trade dress is the form in which a person presents a
 11   product or service to the market, its manner of display.
 12
 13         A person who uses the trade dress of another may be liable for damages.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             -3-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 9 of 18 Page ID
                                #:16601



  1   AUTHORITY: Ninth Circuit Manual of Model Civil Jury Instructions – No. 15.3
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          -4-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 10 of 18 Page ID
                                #:16602



   1                            JURY INSTRUCTION NO. 4
   2          (TRADEMARK LIABILITY—THEORIES AND POLICIES)
   3
   4         The trademark laws balance three often-conflicting goals: (1) protecting
   5   the public from being misled about the nature and source of goods and services,
   6   so that the consumer is not confused or misled in the market; (2) protecting the
   7   rights of a business to identify itself to the public and its reputation in offering
   8   goods and services to the public; and (3) protecting the public interest in fair
   9   competition in the market.
  10
  11         The balance of these policy objectives vary from case to case, because they
  12   may often conflict. Accordingly, each case must be decided by examining its
  13   specific facts and circumstances, which you are to judge.
  14
  15         In these instructions, I will identify types of facts you are to consider in
  16   deciding if ISN is liable to Monster Energy for violating the trademark law. These
  17   facts are relevant to whether the defendant is liable for infringing plaintiff’s
  18   registered or unregistered trademark rights or plaintiff’s trade dress, by using a
  19   trademark or trade dress in a manner likely to cause confusion among consumers.
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -5-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 11 of 18 Page ID
                                #:16603



   1   AUTHORITY: Ninth Circuit Manual of Model Civil Jury Instructions – No. 15.5.
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           -6-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 12 of 18 Page ID
                                #:16604



   1                            JURY INSTRUCTION NO. 9
   2      (INFRINGEMENT—ELEMENTS—VALIDITY—UNREGISTERED
   3                                         MARKS)
   4
   5         Monster Energy contends that it has trademark rights in the word
   6   “Monster” and in the Trade Dress asserted by Monster Energy that I described
   7   earlier, neither of which is federally registered. Unregistered trademarks and
   8   trade dress can be valid and provide the owner with the exclusive right to use that
   9   trademark or trade dress. Instructions 6 and 7 require Monster Energy to prove
  10   by a preponderance of the evidence that the word “Monster” is a valid trademark
  11   and that the Trade Dress asserted by Monster Energy is a valid trade dress. A
  12   valid trademark or trade dress is a word, name, symbol, device, or any
  13   combination of these items that is either:
  14
  15         1. inherently distinctive; or
  16
  17         2. descriptive, but has acquired a secondary meaning.
  18
  19         Only a valid trademark or trade dress can be infringed. Only if you
  20   determine Monster Energy proved by a preponderance of the evidence that the
  21   word “Monster” is a valid trademark should you consider whether Monster
  22   Energy owns it or whether ISN’s actions infringed it. Similarly, only if you
  23   determine that Monster Energy proved by a preponderance of the evidence that
  24   the Trade Dress asserted by Monster Energy is a valid trade dress should you
  25   consider whether Monster Energy owns it or whether ISN’s actions infringed it.
  26
  27         Only if you determine that the word “Monster” or the Trade Dress asserted
  28   by Monster Energy is not inherently distinctive should you consider whether they
                                               -7-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 13 of 18 Page ID
                                #:16605



   1   are descriptive but became distinctive through the development of secondary
   2   meaning, as I will direct in Instruction 12.
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -8-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 14 of 18 Page ID
                                #:16606



   1   AUTHORITY: Ninth Circuit Manual of Model Civil Jury Instructions – No. 15.9.
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           -9-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 15 of 18 Page ID
                                #:16607



   1                         JURY INSTRUCTION NO. 20
   2                         (REASONABLE ROYALTY)
   3
   4        A reasonable royalty is the amount that someone wanting to use the
   5   trademark would have agreed to pay to the trademark owner and the trademark
   6   owner would have accepted.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                          -10-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 16 of 18 Page ID
                                #:16608



   1   AUTHORITY: AIPLA Model Patent Jury Instructions, 11.2 (revised to apply to
   2   trademark context).
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                          -11-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 17 of 18 Page ID
                                #:16609



   1
                               JURY INSTRUCTION NO. 21
   2
                       (REASONABLE ROYALTY DEFINITION)
   3
             A reasonable royalty is the royalty that would have resulted from a
   4
       hypothetical license negotiation between Monster Energy and ISN. Of course,
   5
       we know that they did not agree to a license and royalty payment. But, in order
   6
       to decide on the amount of reasonable royalty damages, you should assume that
   7
       the parties did negotiate a license just before the infringement began. This is why
   8
       it is called a “hypothetical” license negotiation. You should assume that both
   9
       parties to the hypothetical negotiation understood that the trademark was valid
  10
       and infringed and both were willing to enter into a license. You should also
  11
       presume that the parties had full knowledge of the facts and circumstances
  12
       surrounding the infringement at the time of the hypothetical negotiation.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -12-
Case 5:17-cv-00548-CBM-RAO Document 381 Filed 10/09/18 Page 18 of 18 Page ID
                                #:16610



   1   AUTHORITY: AIPLA Model Patent Jury Instructions, 11.12 (revised to apply to

   2   trademark context); Apple Inc. et al v. Motorola Inc., et al., 757 F.3d 1286 (Fed.

   3   Cir. 2014); LaserDynamics, Inc. v. Quanta Computer, Inc. et al, 694 F.3d 51, 75

   4   (Fed. Cir. 2012); Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1311 (Fed.

   5   Cir. 2011); Fujifilm Corp. v. Benun, 605 F.3d 1366, 1372 (Fed. Cir. 2010); Lucent

   6   Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324-25 (Fed. Cir. 2009); Mahurkar

   7   v. C.R. Bard, Inc., 79 F.3d 1572, 1579 (Fed. Cir. 1996); Maxwell v. J. Baker, Inc.,

   8   86 F.3d 1098, 1109-10 (Fed. Cir. 1996); Rite-Hite Corp. v. Kelley Co., 56 F.3d

   9   1538, 1554 (Fed. Cir. 1995) (en banc); Wang Labs., Inc. v. Toshiba Corp., 993

  10   F.2d 858, 870 (Fed. Cir. 1993).

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   29192212


                                              -13-
